Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “namely sprain”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2016/0206462) in view of Jones (US 2016/0166419).
Regarding Claim 1, Iida discloses a sock for preventing ankle injury of a subject (Para. 8, “ankle supporter”), namely sprain, comprising a sock body (101) which includes a leg section (20/30) and a foot section (10), wherein the leg section comprises a fixation band (1, 2, 3 & 4) comprising a first zone (2 & 3, zone shown in Figure 3B) of high compression (Para. 50, 51 & 56, “stretch resistance greater than that of the base fabric”), preferably with a single or double U-shape (U-shape, see annotated Figure 3B below), configured to contour the transversal leg subject body (Figures 3A-4B), wherein the foot section comprises a second zone (1 & 4, Figures 3B, 4A & 4B) of high compression (Para. 50, 51 & 56, “stretch resistance greater than that of the base fabric”) positioned to match the back of the ankle of the subject (Figures 3A-4B) and configured to minimize subject adduction/abduction movements (Para. 56, Figures 3A-4B, the second zone is capable of minimizing adduction/abduction movements since it partially wraps from the back of the ankle to the front in an ankle area); a third zone (2 & 3, zone shown in Figure 3A) of high compression (Para. 50, 51 & 56, “stretch resistance greater than that of the base fabric”) that bounds to the subject leg section and foot section with a X-shape (X-shape, see 
Regarding Claim 2, the combination of Iida and Jones disclose the compression between the leg to the foot section is heterogeneous (Iida, Para. 41, “various differences” & Jones, Para. 79, “various compression levels”).  
Regarding Claim 3, the combination of Iida and Jones disclose the compressing of the zone of high compression is at least 30 mmHg (Jones, Para. 72).  
Regarding Claim 4, the combination of Iida and Jones disclose the compressing of the zone of high compression varies between 22 to 30 mmHg (Jones, Para. 72).  
Regarding Claim 5, the combination of Iida and Jones disclose the compressing of the moderate compression varies between 1.8 to 22 mmHg (Jones, Para. 71-72).  
Regarding Claim 6, the combination of Iida and Jones disclose the compressing of the low compression varies between 14 to 18 mmHg (Jones, Para. 71).  
Regarding Claim 8, the combination of Iida and Jones disclose the vertical band elongates until the plant of the foot (Iida, Figure 3C). 
Regarding Claim 9, the combination of Iida and Jones disclose a non- slipping area in the plant of the foot section (Iida, 6a, Figure 3B, Para. 62 & 66).  
Regarding Claim 10, the combination of Iida and Jones disclose a resilient elastic material and a natural or synthetic fibre (Iida, Para. 69-72).  
Regarding Claim 11, the combination of Iida and Jones disclose the natural or synthetic fibre is selected from: cotton, wool, silk, microfiber, polyamide, or combinations thereof (Iida, Para. 69-72).  
Regarding Claim 12, the combination of Iida and Jones disclose the resilient elastic material is selected from: natural latex, a polyurethane-polyurea copolymer, spandex, elastane, nylon, neoprene, lycra, polyester, or combinations thereof (Iida, Para. 69-72).  
Regarding Claim 13, the combination of Iida and Jones disclose a 50%/50% mix of ester and cotton and discusee being able to use various combinations of material. The combination of Iida and Jones do not specifically disclose a mixture of 4-7% (w/w) of elastane and 93-96% of polyamide fibres. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the sock as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a mixture of 4-7% (w/w) of elastane and 93-96% of polyamide fibres would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 14, the combination of Iida and Jones disclose a section for the foot fingers (Figures 3A-4B).
Regarding Claim 15, the combination of Iida and Jones disclose leg section extends until the knee (Figures 3A-4B).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2016/0206462) in view of Jones (US 2016/0166419) in further view of Langer (US 2015/0173429).
Regarding Claim 7, the combination of Iida and Jones do not disclose two parallel vertical bands. However, Langer discloses two parallel vertical bands (154, Figure 3) for the purpose of stimulating the musculature of the wearer (Para. 187).  Langer is analogous to applicant’s invention since it is in the field of socks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sock of Iida-Jones to include two parallel vertical bands in order to support and stimulate the musculature of the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/
Primary Examiner, Art Unit 3732